NO. 07-11-00331-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                  JANUARY 25, 2013


                           KRISS RAY CAMP, APPELLANT

                                            v.

                          THE STATE OF TEXAS, APPELLEE


               FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

                  NO. 62,157-A; HONORABLE DAN L. SCHAAP, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION

       Appellant Kriss Ray Camp appeals his conviction for assault causing bodily injury

to a family member and enhanced sentence of twenty-five years in prison. 1 Through

one issue, he challenges the sufficiency of the evidence linking him to a prior conviction

for family violence assault. Finding the evidence sufficient, we will affirm the judgment

of the trial court.




                                      Background

       1
        Tex. Penal Code Ann. § 22.01(b)(2)(A) (West 2011) and § 12.42(d) (West
Supp. 2012).
       According to the indictment, appellant assaulted B.C., a member of his family, or

a member of his household, or a person with whom he was in a dating relationship by

striking her with his hand.     Assault under Penal Code § 22.01(a)(1) (intentionally,

knowingly, or recklessly causing bodily injury) is a Class A misdemeanor, but because

of appellant’s alleged 1993 conviction in Tom Green County, Texas for family violence

assault and because of the nature of appellant’s relationship with B.C., the offense by

statute was a third degree felony. 2     The State sought enhancement of punishment

through two prior felony convictions subjecting appellant to imprisonment as a habitual

offender for either life or any term of not more than 99 years or less than 25 years. 3


       An investigator with the Potter County Sheriff’s Department was assigned the

case against appellant. He researched appellant’s criminal background through the

National Crime Information Center and the Texas Crime Information Center data bases.

From this investigation, he learned appellant’s date of birth was April 18, 1965, and his

SID number, the identification number assigned by the Texas Department of Public

Safety to each arrestee, was 03302430.


       The officer also located and obtained a certified copy of a written judgment of

August 5, 1993, from Tom Green County. The document states that on August 5, 1993,

“Kriss Ray Camp” plead no contest to the charge of “assault, Class A (family violence).”

The court imposed a punishment of $25. The judgment includes the right thumbprint of

Kriss Ray Camp. It also states his date of birth is April 18, 1965, and his SID number is

“TX03302430,” these two entries being handwritten.


       2
           Tex. Penal Code Ann. § 22.01(b)(2)(A) (West 2011).
       3
           Tex. Penal Code Ann. § 12.42(d) (West 2012).
                                             2
      Another officer testified he was unable to match appellant’s thumbprint with that

appearing on the Tom Green County judgment because of the quality of the copy of the

judgment. Over appellant’s objection, the judgment was received in evidence.


      As part of its proof that appellant was previously convicted of family violence

assault, the State pointed to excerpts from three letters in evidence written by appellant.

The first bore a December 16, 2010 postmark and provided in part, “The last family-

violence charge was fifteen years ago and cannot be used as a prior conviction,

because it was pled out as no contest.” The second was postmarked October 28, 2010,

and provided in part, “[A]nd I had one 18 years ago for pulling hair and not this one with

you . . . .” The third was postmarked December 8, 2010, and provided in part, “[M]ay be

dropped back down to a misdemeanor because of how old my old, 17-year

misdemeanor is. I’m pretty sure they can only go back ten years to bring up an old

misdemeanor.”


      The jury convicted appellant of the charged offense. Punishment was tried to the

court. Appellant plead true to the first enhancement paragraph and not true to the

second. Based on findings of true to both enhancement paragraphs the trial court

sentenced appellant as noted. This appeal followed.




                                         Analysis


      Through a single issue, appellant argues the evidence was insufficient to link him

to the Tom Green County conviction.
                                            3
       We evaluate the sufficiency of evidence supporting criminal convictions under the

standard set forth in Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d
560 (1979); Brooks v. State, 323 S.W.3d 893, 894-95 (Tex.Crim.App. 2010) (plurality

opinion). That standard requires we view all evidence in the light most favorable to the

verdict and determine whether any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt. Salinas v. State, 163 S.W.3d 734,

737 (Tex.Crim.App. 2005). The standard gives full play to the responsibility of the trier

of fact to resolve conflicts in the testimony, to weigh the evidence, and to draw

reasonable inferences from basic facts to ultimate facts. Jackson, 443 U.S. at 319, 99

S.Ct. at 2789.


       The elements necessary to prove the State’s case-in-chief at the guilt/innocence

phase of appellant’s trial were: (1) an assault; (2) committed against a member of the

appellant’s family or household or with whom appellant had a dating relationship; and

(3) appellant was previously convicted of an offense against a member of his family or

household or a person with whom he had a dating relationship. Clark v. State, No. 03-

09-0644-CR, 2011 Tex. App. Lexis 5160, at *18-19 (Tex.App.--Austin July 8, 2011, pet.

refused) (mem. op., not designated for publication) (citing Tex. Penal Code Ann. §

22.01(a), (b)).


       Thus it is the sufficiency of the evidence establishing the third element of the

charged offense that appellant’s issue calls into question.          “To establish that a

defendant has been convicted of a prior offense, the State must prove beyond a

reasonable doubt that (1) a prior conviction exists, and (2) the defendant is linked to that

conviction.” Flowers v. State, 220 S.W.3d 919, 921 (Tex.Crim.App. 2007).

                                             4
       Courts recognize several methods of linking the defendant with the prior offense,

including through “expert testimony identifying” the fingerprints from the prior conviction

“as identical with known fingerprints of the defendant,” eliciting “testimony of a witness

who personally knows the defendant and the fact of his prior conviction and identifies

him,” a stipulation or judicial admission by a defendant, Beck v. State, 719 S.W.2d 205,

209-10 (Tex.Crim.App. 1986), or “matching a photograph of the defendant in a

penitentiary packet or other official record to the defendant at trial.” Zimmer v. State,

989 S.W.2d 48, 50 (Tex.App.--San Antonio 1998, pet. refused) (citing Beck, 719 S.W.2d

at 209; Littles v. State, 726 S.W.2d 26, 31 (Tex.Crim.App. 1984) (op. on reh’g)).


       Whether the State has presented evidence linking a defendant beyond a

reasonable doubt to a prior conviction is determined on a case-by-case basis. Human

v. State, 749 S.W.2d 832, 835-36 (Tex.Crim.App. 1988) (op. on reh’g). The trier of fact

considers the totality of the evidence in making this determination.        Flowers, 220
S.W.3d at 923. A sufficient nexus between the defendant and a prior conviction may be

shown through circumstantial evidence. Human, 749 S.W.2d at 835-36, 839.


       The connecting evidence often “resembles pieces of a jigsaw puzzle.” Id. at 835-

36.   The “trier of fact fits the pieces of the jigsaw puzzle together and weighs the

credibility of each piece” and “determines if these pieces fit together sufficiently to

complete the puzzle.” Flowers, 220 S.W.3d at 923. “The pieces standing alone usually

have little meaning. However, when the pieces are fitted together, they usually form the

picture of the person who committed the alleged prior conviction or convictions.”

Human, 749 S.W.2d at 836.



                                            5
      The jigsaw puzzle metaphor finds illustration here.         Through three letters,

appellant admitted a prior conviction for family violence in the general time frame of the

Tom Green County judgment. The face of the judgment records the full name “Kriss

Ray Camp.” The date of birth for the subject of the judgment is identical to that of

appellant as is the SID number. Given the unusual spelling of appellant’s given name,

the match of identifiers, appellant’s admission, and the unlikelihood that two individuals

have the same SID number, we conclude the pieces of the puzzle so aligned that the

jury was entitled to believe beyond a reasonable doubt that appellant is the subject of

the Tom Green County judgment. Appellant’s issue is overruled.


      Pending before the Court is a motion filed by appellant during December, 2012,

in which he asks that his appellate counsel be discharged from representation of

appellant on appeal and that appellant be allowed to proceed pro se. The motion is

denied.


                                       Conclusion


      The judgment of the trial court is affirmed.




                                                       James T. Campbell
                                                           Justice

Do not publish.




                                            6